Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 11, 2017

                                       No. 04-17-00493-CV

                                       Bruce Lee BECKER,
                                            Appellant

                                                 v.

                              Pedro BECKER and Manuela Becker,
                                         Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2016-CV-04644
                           Honorable Jason Wolff, Judge Presiding

                                          ORDER
        On August 1, 2017, the appellant, Bruce Becker, filed a notice of appeal from the trial
court’s July 25, 2017 judgment. On August 7, 2017, the appellant filed an affidavit of inability to
pay costs in this court. See TEX. R. CIV. P. 145; TEX. R. APP. P. 20.1(c).

        The trial court clerk, the court reporter, or any party can file a contest or objection to the
affidavit in this court on or before August 21, 2017. If no contest or objection is filed, the
allegations in the affidavit will be deemed true, and appellant will be permitted to proceed
without the payment of the filing fee or the cost to prepare the clerk’s record and reporter’s
record for this appeal. On the other hand, if a contest or objection is timely filed, this court will
issue an appropriate order.

        We ORDER the clerk of this court to send copies of the affidavit and this order to the
trial court judge, the trial court clerk, the court reporter, and all parties.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.

                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk